Citation Nr: 0013286	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-08 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1954 to August 
1957. 

This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  Service records confirm that the veteran was exposed to 
acoustic trauma in service while serving as an aircraft jet 
engine mechanic.

2.	The veteran has a current diagnosis of bilateral 
sensorineural hearing loss. 

3.	The veteran's current bilateral hearing loss disability 
cannot be disassociated from noise exposure in service. 

4.	The veteran has a current diagnosis of tinnitus.

5.	The veteran's diagnosis of tinnitus is associated with the 
acoustic trauma responsible for his hearing loss.


CONCLUSIONS OF LAW

1.	Hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.385 (1999).

2.	Tinnitus was incurred in service. §§ 1110, 1131,5107; 
38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran's 
claims for bilateral hearing loss and tinnitus are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that he has presented a claim which is 
plausible and capable of substantiation.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a). 

I.	Hearing Loss

In general, service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Additionally, if a condition noted during 
service is not determined to be chronic, then generally a 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding service origin, 
or any other point, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 3.102.  

For the purposes of service connection, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

During the pendency of the veteran's appeal, the Board notes 
that the provisions of the rating schedule governing 
evaluation of diseases of the ear have been amended.  See 62 
Fed. Reg. 25202-25210 (May 11, 1999) (codified at 38 C.F.R. 
§§ 4.85-4.87, Diagnostic Codes 6100-6260 (1999)).  However, 
the Board observes that these regulatory changes do not 
pertain to the veteran's claim for entitlement to service 
connection for bilateral hearing loss.  

In the present case, a review of the record indicates the 
veteran's military occupation was aircraft jet engine 
mechanic.  The veteran has reported a history of noise 
exposure while serving in this occupation during the service.  
Based on the Board's review of the veteran's service medical 
records, there is no evidence that he had been treated for 
hearing loss in service.  Additionally, the veteran's July 
1957 separation examination report indicates that he had 
normal hearing.  The veteran was given only whisper voice 
testing, which was 15/15 bilaterally.  Audiometric testing 
was not given.

Post-service medical records show that the veteran was first 
diagnosed with hearing loss in September 1997.  The September 
1997 VA audiometric examination results show that the 
veteran's pure tone thresholds, in decibels, were reported as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
30
55
LEFT
20
25
30
30
40
  
Pure tone threshold levels averaged 34 decibels for the right 
ear and 29 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent 
bilaterally. 

A December 1997 VA audio examination reported audiometric 
examination results showing that the veteran's pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
25
35
40
55
LEFT
15
25
30
30
45

Pure tone threshold levels averaged 32 decibels for the right 
ear and 29 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent 
bilaterally. 

On VA ear disease examination in December 1997, the veteran 
was reported to have been a mechanic in the Marine Corps.  He 
noted decreased hearing for several years.  He had a very 
difficult time hearing anything when there was background 
noise.  The diagnosis was bilateral sensorineural hearing 
loss.  

In a June 1998 private treatment record from John C. Ellis, 
M.D., the veteran complained that his hearing had decreased.  
He had been in the military and had worked around some guns 
as well as jet engines without the benefit of hearing 
protection.  An audiogram revealed mild to severe down-
sloping neurosensory hearing loss, symmetric bilaterally.  

A November 1998 VA audiological evaluation shows that the 
veteran's pure tone thresholds, in decibels, were reported as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
       
N/A
50
LEFT
20
25
35
45
60

Pure tone threshold levels averaged 35 decibels for the right 
ear and 37 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and 96 percent in the left ear.  With respect to 
noise, the veteran was reported to have worked with jet 
engines in service from 1954 to 1957.  He had not been 
exposed to any real noise since service.  The examiner found 
that the veteran's hearing loss was consistent with noise 
exposure during service.   

In a November 1998 VA outpatient treatment record, the 
veteran was reported to have a history of noise exposure with 
progressive hearing loss.  The assessment was sensorineural 
hearing loss with progression.  
 
In this case, the Board finds that the evidence is in 
equipoise as to whether the veteran incurred bilateral 
hearing loss inservice.  While the veteran was reported to 
not have hearing loss at discharge from the service, the 
Board is cognizant of the fact that the veteran was only 
afforded voice whisper testing at discharge.  The Board is 
also aware that 38 C.F.R. § 3.385 does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there are no audiometric test scores reported at separation 
from the service.  See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  In this regard, under the regulatory criteria 
established by 38 C.F.R. § 3.385, the veteran was first found 
to have bilateral hearing loss in a September 1997 VA 
audiometric examination report, approximately forty years 
following his separation from the service.  Additionally, the 
veteran's most recent, November 1998 VA audiological 
evaluation shows that he had bilateral sensorineural hearing 
loss for VA purposes.  Finally, the Board notes that the 
November 1998 VA examiner found that the veteran's hearing 
loss was consistent with noise exposure during service.

Based on the foregoing, a reasonable doubt is raised as to 
whether the veteran's bilateral hearing loss was incurred in 
service.  See 38 C.F.R. §§ 3.102, 3.303.  Accordingly, 
resolving that doubt in the veteran's favor, the Board 
concludes that the veteran's bilateral hearing loss is of 
service origin. 

II.  Tinnitus

In general, service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Additionally, if a condition noted during service is not 
determined to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b). 

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding service origin, 
or any other point, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 3.102.  

One of the possible etiologies of tinnitus is acoustic 
trauma.  See 38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  

During the pendency of the veteran's appeal, the Board notes 
that the provisions of the rating schedule governing 
evaluation of diseases of the ear have been amended.  See 62 
Fed. Reg. 25202-25210 (May 11, 1999) (codified at 38 C.F.R. 
§§ 4.85-4.87, Diagnostic Codes 6100-6260 (1999)).  However, 
the Board will consider the veteran's claim for tinnitus 
under the old criteria, as this version is more favorable to 
the veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).

A review of the record indicates the veteran has reported a 
history of noise exposure in service while working with jet 
engines from 1954 to 1957.  His military occupation was 
aircraft jet engine mechanic.  Based on the Board's review of 
the veteran's service medical records, including his July 
1957 discharge examination, there is no evidence of his 
having been treated for tinnitus in service.

A September 1997 VA audiological evaluation indicates that 
the veteran suffered from tinnitus once a week. 

A December 1997 VA audio examination shows that the veteran 
reported onset of tinnitus in the 1950's.  His tinnitus was 
described as bilateral, periodic and bothersome when present.

In a February 1998 VA outpatient treatment record, the 
veteran was reported to have tinnitus.

A September 1998 VA audiological evaluation indicates that 
the veteran suffered from tinnitus.

A November 1998 VA audiological evaluation notes that the 
veteran had intermittent, high-pitched tinnitus.

In a November 1998 VA outpatient treatment record, the 
veteran was noted to have tinnitus. 

In this case, the Board finds that the evidence of record 
indicates that the veteran's inservice acoustic trauma, which 
was responsible for his hearing loss, is the most plausible 
etiology for his current tinnitus.  Hence, with resolution of 
reasonable doubt in the veteran's behalf, service connection 
is in order for tinnitus.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

